Citation Nr: 1230987	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvis, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1961 to July 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing was held before the undersigned in June 2007 (the Veteran and his wife did not present any testimony at that time with respect to the issues currently on appeal).  A transcript of the hearing is associated with the claims file.  In August 2007 and in July 2009 these issues were remanded for additional development and for due process reasons.  A January 2010 Board decision reopened the claims on appeal and remanded them for further development.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the Veteran's first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to an event, injury, or disease in service.

2.  CAD was not manifested in service or in the Veteran's first postservice year, and the preponderance of the evidence is against a finding that such disability is related to an event, injury, or disease in service.

3.  Residuals of CVA were not manifest during active service and are not shown to be related to an event, injury, or disease in service.



CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Service connection for CAD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
 
3.  Service connection for residuals of CVA is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An April 2001 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also provided him notice regarding disability rating and effective date criteria.  Any timing defect has been cured by subsequent readjudication, most recently in a May 2012 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice VA and private treatment records have been secured.  In addition, Social Security Administration (SSA) records have been obtained.  The Veteran provided a private medical opinion from Dr. G.A. Bowman dated in February 2009.  

The Veteran underwent VA examinations in September 2010.  These examinations are found to be adequate for adjudication purposes.  The examiners specifically noted that the claims folders had been reviewed; summarized the relevant evidence in great detail; examined the Veteran; and explained the negative opinions provided.  The opinions are adequate because they reflect familiarity with the entire record and include a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that there has been substantial compliance with its 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Social Security Administration (SSA) records were obtained, recent VA treatment were secured, and records from Drs. Bowman and Boerner were secured.  The Veteran did not complete an authorization for and did not provide records from Dr. Eifert in response to an April 2010 request from VA.  A second request was sent to the Veteran in January 2012 and again no response or records were received.  Accordingly, it is assumed that any such records are unavailable.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria

The Board notes that it has reviewed all of the evidence of record, to include both in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  The Virtual VA file contains additional, relevant VA treatment records which were considered by the RO in the May 2012 SSOC.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include cardiovascular-renal disease, including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The law provides that, if a Veteran was exposed to an herbicide agent during service, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). See 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The Board notes that the Veteran is not afforded the presumption of service herbicide exposure because he did not serve in Vietnam.  His DD-214 reflects no foreign service, nor does he contend he served in the Republic of Vietnam.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  A 10 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  


C. Factual Background

On July 1961 service enlistment examination, the Veteran's blood pressure was 120/56.  A March 1962 STR noted that the Veteran reported dizziness during PT and that it had happened once before in July 1961.  His blood pressure was 135/70.  The impression was probable primary faint, but consider hypoglycemia or congestive heart disease.  A medical clinic consult was ordered which provided a more thorough evaluation, including normal cerebellar signs, intact strength and fine movement, strong and equal carotids and radials, and no intra-cranial bruit.  The assessment was most likely primary syncope.

A June 1962 STR noted chest pain, worse with inspiration, and a productive cough.  A chest X-ray was ordered for questionable pleurisy and was noted to be normal.  A January 1964 chest X-ray was also normal.  The May 1964 service separation examination noted "no" to questions as to whether the Veteran had ever had/had now high or low blood pressure, shortness of breath, pain or pressure in chest, and palpitation or pounding heart.  Clinical evaluation of the heart was noted to be normal.

An August 1967 private hospital record for back and right leg pain noted that the Veteran reported chest pain in the past.  Blood pressure was 150/90.  A September 1967 private treatment record gave an impression of questionable rheumatic heart disease with mitral insufficiency and aortic stenosis.  Blood pressure was 140/75.

Postservice treatment records include private treatment records from Dr. Bartecchi/Southern Colorado Clinic dated from 1972 to 1988.  A 1974 record notes hypertension of questionable etiology.  A May 1980 private treatment record noted a six year history of blackouts and headaches that had been checked by Dr. Bartecchi with a negative workup.  A January 1988 record noted that the Veteran had recently suffered an anterior myocardial infarction.  He was assessed with coronary artery disease.  

In June 1991 the Veteran suffered an acute CVA (right hemispheric stroke) with left-sided paresis and was admitted to St. Anthony's North Hospital.  Studies in the hospital showed right hemispheric infarct in the distribution of the right middle cerebral artery along with an old infarct in the right parieto-occipital region.  He was transferred the following month to the brain injury unit at Mediplex Rehab.

The Veteran has been in receipt of SSA disability benefits since 1992 for late effects of CVA and coronary artery disease.

In a December 2000 written statement, the Veteran asserted his belief that his passing out in service "was an indication that I was having some type of problem."  He reported that he started having problems with his heart in 1965 that he believes was due to the hypertension that he had that was not identified in service.  He also expressed his belief that his out of control high blood pressure led him to have his stroke in 1991.

The Veteran's private and VA treatment records show diagnoses of hypertension, coronary artery disease, and CVA in 1991.  It is not in dispute that he has hypertension and coronary artery disease or that he suffers from residuals from a stroke in 1991.  

A June 2000 VA examination report prepared by J. K. Sewell, M.D., notes that the Veteran "has an interesting history of 'blackouts' and headaches in the service and then later in life a series of heart attacks and a stroke.  I would suggest that these other problems ought to be the focus of his disability claim, possibly to make some connection between the 'blackouts' (differential might include migraine or seizure or even transient ischemic attacks).  I would recommend requesting a neurologic examination when it comes to the C&P [compensation and pension examination] actually being done."  [The Board notes that a neurologic examination was performed in the September 2010 series of VA examinations.]  

In addition, the Veteran submitted a February 2009 written statement from G. A. Bowman, M.D., who has been his treating cardiologist for several years.  Dr. Bowman opines that the Veteran had "multiple risk factors for cerebrovascular disease, including hypertension and dyslipidemia.  These precursors of cerebrovascular disease I'm sure existed and coincided with his time in service.  In that regard, I think a case can be made for connecting his cerebrovascular disease and subsequent neurologic deficits to time in service."

A September 2010 VA examination report notes, with respect to the Veteran's contentions that his episodes of dizziness in service were early manifestations of hypertension, that "the episodes of dizziness appear to be quite readily explainable with the fact that he was in physical training . . . .  It is by no means unusual for troopers undergoing substantial physical activity to have blackout episodes and indeed that they would be in my opinion as to the etiology.  That is also of the opinion of those who saw him at the time.  There was no other cause for blackout episodes . . . ."  The examiner noted that the STRs showed normal neurologic function after the episodes in service. 

The examiner noted the Veteran's reports of having chest pain in service.  As to that, the examiner opined, "that was when he had a respiratory infection and there were no consequences at all documented to suggest ischemic heart disease at any point in time that those entries in his C file are mentioned."

As to blood pressure readings in service, the examiner noted all of the blood pressure readings taken in service and concluded, "All blood pressure readings are well within normal limits.  There is no hint at any time in the narrative description of his clinic visits that he even had hypertension or was thought to have.  There was likewise no evidence to suggest that any of his doctors thought his chest pain had to do with ischemic heart disease and there was no evidence presented then or now that such is the case."  

The diagnosis was hypertension, date of onset unknown, and inferior myocardial infarction secondary to coronary artery disease.  While the examiner acknowledged that the Veteran's hypertension was a major risk factor for the ultimate development of vascular events like myocardial infarction and stroke, the examiner noted that:

doing a review of the C file I looked for the clear evidence [to corroborate the statement of Dr. Bowman that hypertension was present in service] that hypertension was present and found none.  I looked for any evidence to suggest providers saw hypertension as a diagnosis was present within the first year thereafter and I found none.  

Therefore if the fundamental question is whether or not hypertension was present when the patient was on active duty and/or present within one year thereafter the answer is a clear no.

If the question is, is hypertension a major risk factor for coronary artery disease and cerebrovascular disease the answer is an unquestioned yes but that does not establish hypertension's presence as a risk factor while on active duty.

[T]he basis for that opinion is a review of the record which does nto disclose any evidence of hypertension while on active duty nor any treatment for the same.  I would also point out that when hypertension is present if it is significant as the patient suggests it was causing his episodes of dizziness or blackout spells; however, he chooses to describe them-it would be extremely unusual not to have some stigmata such as a neurological weakness or evidence of a mini-stroke or cardiovascular abnormality and in review of the C file I do not find any evidence of any indeed, the first objective evidence of a major vascular event comes in the 1980's which was more than 15 years after he completed his military service.  Therefore I believe that . . . there is no evidence his risk factors which led to his later vascular events were present while the [V]et was on active duty.

The Veteran also underwent a VA neurologic examination in September 2010 that also provided negative evidence with respect to the Veteran's claims.  The examiner noted that "[t]here is no record of patient having hypertension during his military service."  He noted that none of the blood pressures recorded in service met the criteria for hypertension.  With respect to the Veteran's fainting episodes, the examiner noted that "[f]ainting is usually associated with low blood pressure, not high blood pressure.  Fainting was not unusual in the military, especially in the 1960's, as soldiers who were undergoing intense/rigorous physical training often became dehydrated.  The importance of hydration with activity did not become a public issue until the 1970's-1980's."  The examiner also noted that the Veteran "did not have any associated neurological symptoms at the time" and concurred with the findings of the clinicians who examined him at the time and assessed primary faint.  

With respect to the Veteran's contention that he was put on a P3 profile due to his blood pressure, the examiner noted that the records showed that he was placed on P3 profile for a skin condition with dysidrosis, "an abnormal sweating pattern that can lead to dehydration and overheating that most likely accounts for his blackouts.  This would actually lead to the opposite of hypertension."

The examiner also stated, "I would like to note that the patient's stroke in 1991, almost 30 years later, was not a hypertensive stroke but rather an occlusion of the internal carotid artery.  This is cerebral vascular disease.  The most common factors for cerebral vascular disease are hypertension, smoking and diabetes.  [The Veteran] has been a smoker since age 13 and continues to smoke despite having had several heart attacks, a stroke, a carotid endardectomy and a cardiac stent."  The examiner also noted that the Veteran's hypertension was currently under control.

The examiner continued, "[s]pecifically, I rebute [sic] the letter from Dr. Greg A. Bowman of Cardiovascular and thoracic Surgical Associates, dated February 26, 2009.  He states, 'These precursors of cerebrovascular disease I am sure existed and coincided with his time in service.'  There is no evidence in the patient[']s C-file to support his above statement.  In fact, the medical record supports just the opposite."

D. Analysis

The preponderance of the evidence is against a finding that Veteran's hypertension, CAD, and/or CVA are causally related to (were incurred in or aggravated by) his service or may be presumed to have been incurred in service.  The negative evidence in this regard includes the September 2010 VA examination reports.  The positive evidence includes the February 2009 statements of Dr. Bowman, and, arguably, the statements of the June 2000 VA examiner.  [The Board finds the examiner's statements on June 2000 VA examination to be less probative and persuasive as the report uses the terms "suggest" and "possibly" in relation to a nexus between the Veteran's hypertension, CAD, and CVA and his service.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Also, in the June 2000 report, Dr. Sewell recommended further neurologic examination (suggesting that he felt that additional information was necessary for a determination regarding etiology). 

With respect to the positive February 2009 written statement from Dr. Bowman, the Board finds that it's probative value is outweighed by the negative evidence, particularly the September 2010 VA examination reports.  First, this is so because two physicians, namely Drs. Cutter and Hill, who performed the 2010 VA examinations, provided negative opinions and only one physician, Dr. Bowman, provided a positive opinion.  Second, and more critical, is that the opinion of Dr. Bowman contains only data and conclusions without any supporting analysis.  Therefore, it is accorded little to no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions of Drs. Cutter and Hill, however, provide thorough supporting analysis for their positions, as detailed above.  They note specific evidence in the record that supports their opinions (i.e., specific blood pressure readings in service).  Also, Drs. Cutter and Hill addressed the findings of Dr. Bowman and explained why his conclusions were not supported by the evidence of record.

The persuasive and probative September 2010 VA examination reports note that the Veteran did not have hypertension, CAD, or precursors of CVA in service or within a year following separation from service.  The earliest diagnosis of hypertension in the record appears to be in 1974, approximately 10 years after service; and the earliest diagnosis of CAD was noted several years later; and his CVA occurred in 1991.  A lengthy time interval between active service and the initial postservice clinical manifestation of hypertension is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, service connection for hypertension or CAD or CVA on a direct or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

With respect to the Veteran's claim that his CVA was secondary to his hypertension or CAD, the Board notes that, because he is not service connected for hypertension or CAD, he cannot be service connected for residuals of CVA secondary to hypertension of CAD.  See 38 C.F.R. § 3.310 (2011).  Regardless, the preponderance of the medical evidence, namely the highly probative and persuasive opinion of Dr. Cutter in September 2010, is against a finding that the precursors of cerebrovascular disease existed in service.

With respect to the Veteran's own statements regarding the etiology of his hypertension, cardiovascular disease, and CVA, the matter of a nexus between current these disabilities and service or other disabilities is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have had any medical training.  Consequently, he is not competent to provide probative evidence in these matters by his own opinions.  Id.  Hypertension, CAD and residuals of CVA are not disabilities capable of lay observation; their presence is established by instrument measurements.  In light of the foregoing, the preponderance of the evidence is against the claims, and therefore the benefit of the doubt doctrine does not apply.  The claims must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease (CAD) is denied.

Service connection for residuals of a cerebrovascular accident (CVA) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


